Citation Nr: 0726072	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected bilateral hearing loss; for the period October 2, 
2003 to April 12, 2006, entitlement to a compensable 
evaluation; for the period beginning April 13, 2006, 
evaluation in excess of 20 percent.  

2.  Entitlement to service connection for claimed 
degenerative arthritis of the right and left knees, to 
include as secondary to the service-connected residuals of 
fracture of the left ankle.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970 with additional service in the National Guard 
from June 1981 to December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in March 2007.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

During his March 2007 Board hearing, the veteran testified 
that his service-connected bilateral hearing disability had 
increased in severity since his last scheduled VA 
examination.  

Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

As to his claim of service connection for degenerative 
arthritis of the right and left knees, the Board observes 
that during his March 2007 hearing, the veteran testified 
that he experienced continual pain in his knees subsequent to 
his left ankle injury for which he was later granted service 
connection.  

While not competent to render a diagnosis or a competent 
opinion as to medical causation, the veteran is certainly 
competent to testify to continuity of symptoms, such as pain, 
capable of lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The Board notes a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

The Board notes that a February 2005 private medical 
statement opines that the veteran's degenerative arthritis of 
the knee might have been aggravated by the ankle injury.  

The Board is aware that the veteran was afforded VA 
examinations in July 2004 and April 2006; however, these 
examination reports fail to address the relationship between 
the veteran's service-connected ankle disability and his 
claimed degenerative arthritis of the right and left knees.  

In this regard, the Board notes VA regulations provide that 
where "the [examination] report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes." 38 C.F.R. § 
4.2 (2005); see 38 C.F.R. § 19.9 (2005). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the degenerative 
arthritis of the right and left knees 
since service.  

3.  The RO should also request 
information referable to any recent 
medical care received by the veteran for 
his service-connected bilateral hearing 
loss.  

Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
degenerative arthritis of the right and 
left knees.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's currently demonstrated 
degenerative arthritis of the right and 
left knees at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) was caused or aggravated by 
the service-connected ankle disability.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected bilateral hearing loss.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

All tests and studies, to include pure 
tone threshold testing and the Maryland 
CNC speech audiometric test, that the 
examiner deems necessary should be 
performed.  The examination should 
include a complete rationale for the 
opinions expressed.   

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated in light of all of the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



